DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 5 recites the limitation "extracting the contaminated water" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "extracting the contaminated groundwater."
Claim 5 recites the limitation "the extracted water" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "the extracted groundwater."
Claim 6 recites the limitation "the contaminated water" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "the contaminated groundwater."
Claim 8 recites the limitation "the contaminated water" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "the contaminated groundwater."
Claim 9 recites the limitation "the contaminated water" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "the contaminated groundwater."
Claim 9 recites the limitation "the reach" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a reach.”
Claim 10 recites the limitation "the contaminated water" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "the contaminated groundwater."
groundwater."
Claim 12 recites the limitation "the contaminated water" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "the contaminated groundwater."
Claim 7 is rejected as depending from a rejected claim.


Allowable Subject Matter
Claims 1-4 and 13-22 are allowed.
Claims 5-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowed for the reasons provided by applicant in the Remarks and affidavit filed on May 12, 2021. 


                                              Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
06/10/21